Exhibit 10.1

 



ADDENDUM FOUR

TO EQUIPMENT LEASE AGREEMENT

 

This ADDENDUM FOUR TO EQUIPMENT LEASE AGREEMENT (this “Addendum”) is dated
effective as of May 1, 2017 between Mercy Hospital Oklahoma City, Inc., an
Oklahoma not for profit corporation, formerly known as Mercy Health Center, Inc.
(“Hospital”), and GK Financing, LLC, a California limited liability company
(“GKF”).

 

Recitals:

 

WHEREAS, GKF and Hospital are parties to a certain Equipment Lease Agreement
dated May 28, 2004, as amended by certain Addendum One dated December 23, 2011,
Addendum Two dated July 31, 2015 and Addendum Three dated September 3, 2016 (as
amended, the “Lease”), and desire to extend the term of the Lease as set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions, and
agreements set forth herein, and for the other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

 

Agreement:

 

1.            Defined Terms. Unless otherwise defined herein, the capitalized
terms used herein shall have the same meanings set forth in the Lease.

 

2.            Extension of Term.

 

a.It is acknowledged that pursuant to Addendum Three, the Lease is currently set
to expire on April 30, 2017.

 

b.The Term of the Agreement is hereby extended to the earlier of August 31, 2017
or when the Hospital’s Leksell Gamma Knife Perfexion is clinically operational,
and cannot be further extended without the written approval of both parties.

 

3.            Full Force and Effect. Except as amended by this Addendum, all of
the terms and provisions of the Lease shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Addendum effective as of the
date first written above.

 

GKF: Hospital:           GK Financing, LLC Mercy Hospital Oklahoma City, Inc.,
an Oklahoma not for profit corporation (formerly known as Mercy Health Center,
Inc.)           By:  /s/ Ernest A. Bates By:  /s/ Jim R. Gebhart    Ernest A.
Bates, M.D. Name:  Jim R. Gebhart    Policy Committee Member Title:  President  

 



 - 1 - 

 